GIVEN, J.
At the August term, 1890, of the dis.triet court for Wood-bury county, a decree was duly entered, enjoining the plaintiff from selling, or keeping for sale intoxicating liquors, contrary to law, within the fourth judicial district of Iowa. Upon complaint duly made that plaintiff had violated said injunction, he was cited to appear, and show cause why he should not he punished for contempt. On the hearing, plaintiff was adjudged guilty, and judgment entered against him as authorized in such cases. The sole ground upon which said proceeding is questioned is that there was not sufficient evidence showing a violation of the injunction. The abstract of the evidence, as printed, might sustain this claim; but, as it comes to us, we see no room to doubt the plaintiff’s guilt. The abstract has been corrected by certain interlineations in writing, and, as corrected, shows guilt, beyond any question. The judgment of the district court is affirmed.